DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 objected to because “the touched portion” on line 16 lacks antecedent basis and “a touched portion” on line 25 should be changed to “the touched portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 4, 5, 9, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izawa et al. [Izawa hereinafter, US 9,305,721].
In regard to claim 1, Izawa discloses [in Figs. 2 and 10A] a switch comprising: a housing [20] comprising a box shape and an opening surface; a plunger [70] configured to move along a first direction intersecting the opening surface; and a movable piece [30] arranged inside the housing [20] and configured to elastically deform in a second direction intersecting the first direction, wherein the plunger [70] comprises a touching portion [74] arranged so as to face the movable piece [30] in the second direction inside the housing [20] and configured to elastically deform the movable piece [30] in the second direction by touching the movable piece [30], the plunger [70] being arranged to be movable between a first position, in which the touching portion [74] touches the movable piece [30] to elastically deform the movable piece [30] in the second direction, and a second position different from the first position, the touching portion [74] comprising: a projection [pointed to at 74] extending in the first direction and comprising a projecting shape that protrudes in the second direction and in a direction approaching the movable piece [30], and configured to touch the touched portion [at 35] when the plunger [70] is located between the first position and the second position; and a projecting portion [annotated below], provided at an intermediate portion of the projection, protruding from the projection in the second direction and in the direction approaching the movable piece [30], and with which the plunger [70] presses and touches the touched portion [at 35] when the plunger [70] is located between the first position and the second position, and the switch further comprises a lubricant retaining portion configured to retain a lubricant provided in at least one of the touching portion  

    PNG
    media_image1.png
    534
    784
    media_image1.png
    Greyscale

In regard to claim 2, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 1 further comprising: a fixed piece [40] fixed inside the housing [20] and comprising a fixed contact portion [48], wherein the movable piece [30] comprises: a fixed portion [31] fixed inside the housing [20]; and a movable portion [32] provided with a movable contact portion [34] facing the fixed contact portion [48] in the second direction and provided with the touched portion [at 35], and also connected to the fixed portion [31] and configured to elastically deform in the second direction, wherein the movable piece [30] is arranged to be electrically independent of the fixed piece [40], and is configured to, by the movable portion [32] elastically deforming in the second direction, cause the movable contact portion [34] to touch or separate from the fixed contact portion [48].
In regard to claim 4, Izawa discloses [in Figs. 2 and 10A] the switch according to claim 1, wherein the lubricant retaining portion comprises the first retaining portion and the second retaining portion, and the first retaining portion and the second retaining portion are arranged independently at an interval in the first direction.  
In regard to claim 5, Izawa discloses [in Figs. 2 and 10A] the switch according to claim 1, wherein the lubricant retaining portion comprises the first retaining portion, the second retaining portion, and a third retaining portion provided on the projecting portion and connected to the first retaining portion and the second retaining portion.
In regard to claim 9, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 1, wherein the lubricant retaining portion is provided on the touching portion [74] of the plunger [70].  
In regard to claim 10, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 1, wherein the lubricant retaining portion is provided on the touched portion [at 35] of the movable piece [30].
In regard to claim 17, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 2, wherein the lubricant retaining portion is provided on the touching portion [74] of the plunger [70].  
In regard to claim 18, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claim 2, wherein the lubricant retaining portion is provided on the touched portion [at 35] of the movable piece [30].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al. [Izawa hereinafter, US 9,305,721] in view of Takiguchi et al. [US 8,766,122].
In regard to claims 7 and 15, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claims 1 and 2, respectively.  Izawa does not disclose that the lubricant retaining portion comprises a groove portion extending along the first direction.  Takiguchi teaches [in Fig. 23] that the lubricant retaining portion comprises a groove portion [211d] extending along the first direction.  It would have been obvious to one of 
	In regard to claims 8 and 16, Izawa discloses [in Figs. 2, 6A and 10A] the switch according to claims 1 and 2, respectively.  Izawa does not disclose that the lubricant retaining portion comprises a plurality of recessed portions independently arranged along the first direction.  Takiguchi teaches [in Fig. 23] that the lubricant retaining portion comprises a plurality of recessed portions [211d] independently arranged along the first direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the recessed portions of Takiguchi with the switch of Izawa in order to “provide a push type switch which is capable of causing an operator to sense an upscale impression” when operating the switch [Takiguchi, col. 1, lines 59-61].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In combination with other limitations, a groove width of the third groove portion configured to be smaller than a groove width of the first groove portion and a groove width of the second groove portion is neither disclosed nor suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833